IN THE UNITED STATES COURT OF APPEALS
                                                                                   United States Court of Appeals
                                                                                            Fifth Circuit
                             FOR THE FIFTH CIRCUIT                                       FILED
                                                                                       July 31, 2012
                                      _____________________
                                                                                      Lyle W. Cayce
                                                                                           Clerk
                                          No. 10-10751
                                      _____________________

VILLAS AT PARKSIDE PARTNERS, doing business as Villas at Parkside;
LAKEVIEW AT PARKSIDE PARTNERS, LIMITED, doing business as
Lakeview at Parkside; CHATEAU RITZ PARTNERS, doing business as
Chateau De Ville; MARY MILLER SMITH,
                                             Plaintiffs - Appellees
 vs.

THE CITY OF FARMERS BRANCH, TEXAS,
                                                                           Defendant - Appellant
------------------------------------------------------------------------------------------------------------
VALENTIN REYES; ALICIA GARCIA; GINGER EDWARDS; JOSE
GUADALUPE ARIAS; AIDE GARZA,
                                                                           Plaintiffs - Appellees
  vs.

CITY OF FARMERS BRANCH,
                                                                           Defendant - Appellant
                                  __________________________

                 Appeals from the United States District Court for the
                          Northern District of Texas, Dallas
                             __________________________

                      ON PETITION FOR REHEARING EN BANC

                 (Opinion March 21, 2012, 5 Cir., 2012, 675 F.3d 802)
Before JONES, Chief Judge, JOLLY, DAVIS, SMITH, GARZA, STEWART,
DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES,
GRAVES and HIGGINSON, Circuit Judges.1

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.




      1
       Judge King did not participate.